Citation Nr: 1523265	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  09-49 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for right and left eye disorders, including myopia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel







INTRODUCTION

The Veteran served on active duty from June 1994 to June 2000.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama (RO). 


REMAND

The Veteran contends his vision deteriorated during his active service due to his duties requiring him to use computer screens in dimly lit rooms.  He contends that this vision deterioration initially began in service and that any current vision loss is related to the in-service incurrence.

The Board has reviewed the Veteran's service treatment records.  He entered service with normal vision, as indicated by the 20/20 bilateral distance and near vision noted in the January 1994 entrance examination report.  There was no indication of abnormality in either eye at that time.  He did not wear glasses or contact lenses at the time of his entrance into active service.  In June 1999, the Veteran was seen in the optometry clinic.  At that time, he reported that he "works in INF MGT & CRT" and that his visual acuity decreases as the day progresses.  He reported that after reading and doing computer work his eyes are red at the end of the day.  His distance visual acuity at that time was 20/15 in each eye.  He was noted as having "myopic tendency."  At the time of his February 2000 separation examination, the Veteran's visual acuity was again measured.  Right eye distance vision was 20/20 and near vision was 14/14.  Left eye distance vision was 20/25 and near vision was 14/14.  He was also noted to have intraocular tension (right: 14; left: 16).  He received an eyewear prescription at the time of his separation from service.

In October 2008, a private optometrist submitted a statement opining that it was "as likely as not" that the Veteran's myopia is due to computer work he performed while on active duty.  This physician provided no rationale for this opinion, thus, while supportive of the Veteran's claim, this opinion is not adequate.  

In December 2009, the Veteran underwent an annual VA vision examination, at which time the optometrist noted that he had no history of trauma in the eye, no family eye history, and no blindness.  Eye examination revealed myopic astigmatism in both eyes and presbyopia.  A private examination in April 2012 showed continued use of glasses, as well as an indication of bilateral corneal arcus, myopia, astigmatism, and presbyopia.

The Board remanded this matter in March 2012 and again in February 2013 for VA examination and an adequate nexus opinion to determine whether any existing eye disorder was related to the Veteran's military service, to include a determination as to whether any current eye disorder was congenital in nature.

The Veteran underwent a VA examination in April 2012.  The VA examiner diagnosed corneal opacities in the left eye, and noted existence for 40 years; and arcus senilis, bilaterally.  The examiner noted the Veteran's history as including "metallic foreign body left eye, age 12.  Rust removed 1 year later.  Issued glasses in service."  Visual acuity, near and distance, in both eyes was 20/40 or better at the time of examination.  The examiner concluded that the claimed eye disorder was "less likely than not" incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that the Veteran's myopia "is a simple refractive error and not caused or worsened by military service.  Myopia increases in young men later than in young women."

In February 2013, the Board remanded this matter for an addendum opinion, as the April 2012 examination did not answer all questions posed by the Board's March 2012 remand.  The February 2013 remand directives required an opinion as to whether any eye disorder diagnosed was congenital in nature, and if so, whether such conditions were aggravated during active service.  For any eye disorder not deemed congenital, the examiner was to opine as to whether it had it began during service, or was caused by any incident in service.  For all opinions, the examiner was to consider and discuss all pertinent evidence, to include the Veteran's service treatment records, as well as the October 2008 private opinion.

In March 2013, an addendum opinion was added to the claims file.  This opinion noted the left eye corneal opacities and the bilateral arcus senilis.  As to the right eye arcus senilis, the examiner stated that it was an acquired condition and "onset not related to service and not caused by service."  As to the left eye, the examiner stated "arcus senilis is an acquired condition, onset same as for right eye" and "corneal scars were acquired in childhood secondary to metallic foreign bodies and not related to or caused by service."

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 C.F.R. § 3.304(b) (2014).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. §§ 1111, 1137 (West 2014); 38 C.F.R. § 3.304(b) (2014).  The VA Office of the General Counsel has determined that VA must meet two prongs in rebutting the presumption of soundness.  First, VA must show by clear and unmistakable evidence that there is a preexisting disease or disorder.  Second, VA must show by clear and unmistakable evidence that the preexisting disease or disorder was not aggravated during service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-03 (July 16, 2003).  The Board must follow precedent opinions of the General Counsel.  38 U.S.C.A. § 7104(c) (West 2014).

The Board finds the March 2013 addendum opinion to be wholly inadequate.  The VA examiner did not consider and discuss all pertinent evidence including service treatment records and the October 2008 private opinion, as was required by the Board's prior remands.  Further, the VA examiner provided conclusions without any explained rationale.  The examiner also determined that at least one condition of the eye preexisted service, without any explanation as to the source of information leading to that conclusion, especially considering that the Veteran's January 1994 entrance examination is without mention of any preexisting eye disorder.  For these reasons, the examiner's analysis is inadequate.  38 C.F.R. § 3.159(c)(4) (2014); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  Due to this inadequacy, the Board's March 2012 and February 2013 remand directives have not yet been substantially complied with.  Another remand is required.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding that a remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the Board's remand order).

Accordingly, the case is remanded for the following action:

1.  The RO must obtain a new VA medical opinion from the VA ophthalmologist who conducted the April 2012 VA examination and completed the March 2013 addendum, or from another ophthalmologist, or licensed optometrist, if the original VA ophthalmologist is unavailable.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that the claims file and electronic records have been reviewed.  The examiner must specify the dates encompassed by electronic records that were reviewed.  

Based upon prior examination results and pertinent clinical records, review of the evidence of record, to include the service and any post-service medical records, to specifically include the Veteran's service induction and discharge examinations, in service optometry reports, and post-service optometry reports to include the October 2008 opinion, and with consideration of the Veteran's lay statements related to his decreasing vision, the examiner must identify all right and left eye disorders present during the pendency of this claim. 

With respect to each eye disorder present during the pendency of this claim, the examiner must state an opinion as to whether the disorder was present in service, and, if so, the examiner must provide an opinion as to whether the disorder existed prior to the Veteran's entrance into active service.

With respect to each eye disorder present during the pendency of this claim that the examiner finds existed prior to the Veteran's entrance into active service, the examiner must state upon what specific evidence this finding was made.  The examiner must also state whether the disorder underwent a permanent increase in severity during or as a result of service, and upon what specific evidence this finding is based.

With respect to each eye disorder present during the pendency of this claim that the examiner finds did not exist prior to service, the examiner must state an opinion as to whether the disorder is related to the Veteran's military service, to include the use of computers in dimly lit rooms, and the documented change in visual acuity between the Veteran's entrance into active service and his separation.  The examiner must discuss the October 2008 private opinion finding that such a causal connection indeed exists.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  After completing the above actions, and any other development deemed necessary, the claim must be readjudicated.  If the claim on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the claim must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

